          Case 1:06-cr-00991-JSR Document 88 Filed 10/23/20 Page 1 of 7
                                          U.S. Department of Justice
[Type text]
                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      October 23, 2020

By ECF
Honorable Jed S. Rakoff
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:         United States v. Joel Austin, 06 Cr. 991 (JSR)

Dear Judge Rakoff:

        The Government respectfully submits this written summation following defendant Joel
Austin’s revocation of supervised release hearing on October 2, 2020 (the “Hearing”). At the
hearing, the Government proved by a preponderance of the evidence that the defendant committed
the New York State crimes of criminal sale of a controlled substance in the third degree and
criminal possession of a controlled substance in the third degree and, as a result, violated the terms
of his supervised release.

  I.   Background

             A. Procedural Background

        On May 3, 2007, the defendant pled guilty to being a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e). On August 16, 2007, the Court sentenced the
defendant to a term of imprisonment of 15 years and a term of supervised release of 3 years. On
December 5, 2017, the defendant began his term of supervision, after the Court granted his motion
under 28 U.S.C. § 2255.

       On August 7, 2020, the defendant was arrested by New York City Police Department
(“NYPD”) Officer Randys Ramos Luna based on his observation of the defendant selling a vial
containing cocaine to another person on August 1, 2020. In a search incident to the arrest on
August 7, Officer Ramos Luna seized 11 plastic vials containing cocaine from the defendant’s
pocket. On August 8, 2020, a felony complaint was filed in New York state criminal court
charging the defendant with one count of Criminal Possession of a Controlled Substance in the
Third Degree and one count of Criminal Sale of a Controlled Substance in the Third Degree.

       On September 28, 2020, the Probation Office filed an Amended Violation Report, which
charged the defendant with the following two violations: (i) on or about August 1, 2020, the
defendant committed Criminal Sale of a Controlled Substance in the Third Degree, in violation of
New York Penal Law § 220.39(01) (“Specification One”), and (ii) on or about August 7, 2020, the
          Case 1:06-cr-00991-JSR Document 88 Filed 10/23/20 Page 2 of 7

                                                                                           Page 2


defendant committed Criminal Possession of a Controlled Substance in the Third Degree, in
violation of New York Penal Law § 220.16(01) (“Specification Two”).

        On October 2, 2020, the Court held the Hearing to determine whether the defendant was
guilty of Specifications One and Two. At the Hearing, the Government called Officer Ramos Luna
and Reginald Donaldson, an investigative analyst at the United States Attorney’s Office for the
Southern District of New York, who testified as an expert about the cell site analysis he performed.
The defendant called NYPD Sergeant Louis Meade, who was present on the day Officer Ramos
Luna observed the defendant sell narcotics and on the day the defendant was arrested.

           B. The August 1, 2020 Sale of a Controlled Substance

        At approximately 1:25 AM on August 1, 2020, Officer Ramos Luna, who has observed
over 30 narcotics transactions, was parked in a police car, along with Sergeant Meade, on St.
Nicholas Avenue and West 124th Street in Manhattan. Tr. 1 5-9, 30. While parked in the police
car, Officer Ramos Luna observed a black male—who was later identified as the defendant—walk
down West 124th Street and approach a group of people. Id. 9. Although it was nighttime, Officer
Ramos Luna had a clear view of the location because there was scaffolding on the sidewalk with
electric lights. Id. 8, 35-36. Officer Ramos Luna also had a “clear view” of the defendant’s face.
Id. 9. After the defendant approached the group of people, Officer Ramos Luna observed the
defendant give a small plastic vial to individuals in the group, who gave the defendant money in
return. Id. 9-11. After the defendant received the money, Officer Ramos Luna observed the
defendant walk away from the group of individuals, who also began to disperse. Id. 10-11.
Sergeant Meade testified that he did not see the hand-to-hand transaction, though he did see a black
male on West 124th Street. Id. 111, 114.

        Because Officer Ramos Luna believed that he had just observed a hand-to-hand narcotics
transaction, he and Sergeant Meade exited the police vehicle and approached two females from
the group who had not yet left the location. Tr. 11, 38. Only approximately 40 to 50 seconds
elapsed between the transaction and when Officer Ramos Luna approached the two females. Id.
11. Officer Ramos Luna and Sergeant Meade approached the two females, and not the defendant,
because (i) Officer Ramos Luna was confident that one of the females was in possession of
narcotics based on his observation of the hand-to-hand narcotics sale, (ii) the females had not left
the scene, (iii) the defendant had left the scene, and (iv) Officer Ramos Luna did not have enough
police personnel to approach both the females and the defendant. Id. 11-12, 42. Because Officer
Ramos Luna had a clear view of the defendant’s face, he also believed the defendant could be
identified on a later date. Id. 42.




1
  “Tr.” refers to the transcript of the violation hearing before this Court on October 2, 2020.
“GX” refers to the Government’s Hearing Exhibits.
          Case 1:06-cr-00991-JSR Document 88 Filed 10/23/20 Page 3 of 7

                                                                                            Page 3


        One of the females that Officer Ramos Luna approached was named Rhina Rosario. Id.
12. An analysis of records from the defendant’s cellphone (the “Austin Cellphone”) 2 revealed that
Ms. Rosario and the defendant had telephone contact 5 times the day before, including just several
hours before the narcotics sale. 3 Tr. 95; GX 211. When Officer Ramos Luna approached her, he
asked her to give him the plastic vial that she had just been given by the defendant. Tr. 12; GX
301T at 2-3. Ms. Rosario eventually gave Officer Ramos Luna the vial that she had been holding
in her right hand. Tr. 12-13; GX 103, 106. During the encounter, Ms. Rosario stated that she is
“not the one who sells it” and that Officer Ramos Luna should “put in jail the one who sells it.”
GX 301T at 6. She further asked not to be taken away merely because she was “buying
something.” Id. Ms. Rosario also asked Officer Ramos Luna why he did not “take away all the
ones that he sold to” because “[h]e sold to many people there.” Id. at 13. Officer Ramos Luna
believed the male that Ms. Rosario was referring to was the seller, who was later identified as the
defendant. Tr. 18. Officer Ramos Luna arrested Ms. Rosario that morning. Id. 13.

       A NYPD laboratory examiner analyzed the contents of the red plastic vial that was seized
from Ms. Rosario. The examiner determined that the vial contained cocaine and had a net weight
of 0.163 grams. GX 104.

        Mr. Donaldson conducted an analysis of cellsite data obtained from the service provider
for the defendant’s cellphone pursuant to a judicially authorized warrant and concluded that the
Austin Cellphone was in the vicinity of 283 St. Nicholas Avenue 4 between 1:00 AM and 2:00 AM
on August 1, 2020, and was in other parts of New York at other times. Tr. 91-92, 98; GX 207.
283 St. Nicholas Avenue is approximately 1.65 miles away from the defendant’s home address. 5
Tr. 98; GX 210.

           C. The August 7, 2020 Possession of a Controlled Substance

        At approximately 11:00 PM on August 7, 2020, Officer Ramos Luna was conducting
surveillance around 283 St. Nicholas Avenue, and observed the defendant in the area. Tr. 21-22.
Officer Ramos Luna recognized the defendant as the same black male who sold narcotics on
August 1, 2020 based on his physical description and face. Id. 22. As a result, Officer Ramos
Luna approached the defendant to conduct an arrest. Id. 22-23. After Officer Ramos Luna placed
the defendant under arrest, Officer Ramos Luna searched the defendant and found, among other
things, cash in the defendant’s hand and 11 purple plastic vials in his right pocket. Id. 23; GX 101.
The plastic vials were the same size and shape as the vial seized from Ms. Rosario on August 1,

2
    Following his arrest on August 7, 2020, the defendant told Officer Ramos Luna that the Austin
Cellphone was his cellphone number. Tr. 27. T-Mobile records of the Austin Cellphone also
indicate that the defendant is the subscriber on the Austin Cellphone. Tr. 88.
3
   Ms. Rosario provided this number to Officer Ramos Luna following her arrest on August 1,
2020. Tr. 21.
4
    283 St. Nicholas Avenue is between West 124th and 125th streets. Tr. 6.
5
   The defendant provided his home address to Officer Ramos Luna following his arrest on
August 7, 2020. Tr. 27.
          Case 1:06-cr-00991-JSR Document 88 Filed 10/23/20 Page 4 of 7

                                                                                            Page 4


2020. Tr. 23. The only difference was the color. Id. After the defendant was placed in handcuffs,
Officer Ramos Luna brought the defendant to a police vehicle, where he was searched one more
time. Id. 24. During that search, additional cash was seized from the defendant. Id. In total, $403
in mostly small bills were seized from the defendant. Id. 25.

        A NYPD laboratory examiner analyzed a composite sample of the substance inside the 11
plastic vials and determined that it contained cocaine and that the substance in the 11 plastic vials
had a net weight of 1.168 grams. GX 104.

       On August 11, 2020, the defendant was tested for the presence of controlled substances,
including cocaine, and tested negative. GX 105. The defendant was previously tested for the
presence of controlled substances, including cocaine, 17 times between January 2018 and May
2019 and tested negative each time. Id.

 II.   Argument

       For the reasons set out below, the Government established by a preponderance of the
evidence that the defendant violated the terms of his supervised release.

           A. The Defendant Committed the State Crime of Criminal Sale of a Controlled
              Substance on August 1, 2020

                   1. Applicable Law

        Specification One alleges that the defendant committed a state crime, Criminal Sale of a
Controlled Substance in the Third Degree, in violation of New York Penal Law § 220.39(01). To
prove Specification One, the Government must prove, by a preponderance of the evidence, that
the defendant knowingly and unlawfully sold a controlled substance. N.Y.P.L. § 220.39(01). New
York state courts have often found this crime proven beyond a reasonable doubt based on an
arresting officer’s testimony that he observed a defendant engage in a narcotics transaction with a
buyer, who was subsequently arrested with narcotics. For example, in People v. Parker, the court
affirmed a conviction of a defendant who sold a plastic bag containing cocaine to a buyer who
took hold of, but quickly discarded, the bag upon arrival of the arresting officer. 731 N.Y.S.2d 17,
17 (App. Div. 2001); People v. Starks, 629 N.Y.S.2d 749, 750 (App. Div. 1995) (same); see also,
e.g., People v. Albert, 12 N.Y.S.3d 462, 462-63 (App. Div. 2015) (affirming a conviction for
criminal sale of a controlled substance based on testimony of police officers who saw the defendant
engage in a hand-to-hand narcotics transaction with a buyer, who was subsequently arrested with
crack cocaine); People v. Montcrieft, 745 N.Y.S.2d 602, 603 (App. Div. 2002) (affirming a
conviction for criminal sale of a controlled substance based on testimony of a police officer who
observed the defendant hand a plastic baggie containing cocaine to an individual, who was later
apprehended with the cocaine).

                   2. Discussion

       The Government proved by a preponderance of the evidence that, on August 1, 2020, the
defendant knowingly and unlawfully sold a vial containing cocaine to Ms. Rosario. The testimony
          Case 1:06-cr-00991-JSR Document 88 Filed 10/23/20 Page 5 of 7

                                                                                            Page 5


of Officer Ramos Luna satisfies each element of Specification One, and his testimony is
powerfully corroborated by, among other items, (i) statements made by Ms. Rosario which were
recorded on Officer Ramos Luna’s body worn camera, and (ii) Mr. Donaldson’s cellsite analysis
and analysis of telephone records from the Austin Cellphone.

         Officer Ramos Luna testified that he saw the defendant sell a plastic vial, later determined
to contain cocaine, to Ms. Rosario. Specifically, he testified that, on August 1, 2020, he was parked
in a car directly across the street from the drug transaction, on St. Nicholas Avenue and West 124th
Street, and observed the defendant approach a group of people, hand them plastic vials, receive
money in return, and walk away. Tr. 6-11. The sidewalk was well lit, and Officer Ramos Luna
had a “clear view” of the defendant’s face. Id. 8, 35-36. Officer Ramos Luna, who has personally
observed over 30 narcotics sales, immediately recognized that the defendant was engaged in a
hand-to-hand sale of drugs. Id. 5, 11. While the defendant quickly left the scene after the sale had
concluded, one of the buyers—Rhina Rosario—stayed behind. Id. 10-12. Officer Ramos Luna
approached Ms. Rosario, and, after some back and forth, Ms. Rosario gave the officers the vial
containing cocaine that the defendant had sold to her. Id. 12; GX 104.

        On August 7, 2020, Officer Ramos Luna learned that the black male he had seen engage
in the narcotics transaction on August 1, 2020 was the defendant. Officer Ramos Luna testified
that, while conducting surveillance in the vicinity of 283 St. Nicholas Avenue, he observed the
defendant and arrested him based on his prior conduct on August 1. Tr. 22-23. Officer Ramos
Luna explained that he recognized the defendant based on his face and physical characteristics.
Id. 22.

        Officer Ramos Luna’s body worn camera footage, which depicts statements made by Ms.
Rosario, corroborates Officer Ramos Luna’s testimony about the drug transaction that he observed.
When Officer Ramos Luna approached Ms. Rosario, he asked her to give him the “thing that was
given to you, that the man gave you.” GX 301T at 3. In response, she gave Officer Ramos Luna
the red plastic vial containing cocaine. GX 106. In addition, during this encounter, Ms. Rosario
asked Officer Ramos Luna several times why she was being arrested for purchasing narcotics,
while the male seller was not arrested. For example, she asked Officer Ramos Luna, “Why are
you taking me away? Listen, because I’m buying something? . . . . You’re going to take me away
because I’m buying something.” GX 301T at 6. Ms. Rosario further explained, “I’m not the one
who sells it.” Id. She also asked, “Why didn’t you take away all the ones that he sold to” because
“[h]e sold to many people there. It wasn’t only to me.” Id. at 13. Together, these statements
confirm Officer Ramos Luna’s testimony that he observed the defendant sell narcotics to several
individuals, including Ms. Rosario, on August 1.

        Mr. Donaldson’s expert testimony powerfully corroborates Officer Ramos Luna’s
testimony that it was the defendant—and not someone else—who sold the vial containing cocaine
to Ms. Rosario. Mr. Donaldson performed cellsite analysis and concluded that, (i) the Austin
Cellphone was in the vicinity of 283 St. Nicholas Avenue between 1:00 AM and 2:00 AM on
August 1, 2020, and (ii) the Austin Cellphone was in other parts of New York at other times. Tr.
91-92, 98; GX 207. As Mr. Donaldson also explained, 283 St. Nicholas Avenue is approximately
1.65 miles from the defendant’s home. Tr. 98; GX 210. Thus, the Austin Cellphone was located
at the scene of the drug deal at around the exact time that Officer Ramos Luna observed the drug
sale.
          Case 1:06-cr-00991-JSR Document 88 Filed 10/23/20 Page 6 of 7

                                                                                            Page 6


       Officer Ramos Luna’s testimony is further corroborated by the fact that Ms. Rosario and
the defendant apparently knew each other, as they had telephone contact approximately 5 times
the day before the narcotics transaction, including several hours before the sale. Tr. 95; GX 211.

      Based on this evidence, the Government has easily satisfied its burden of proving by a
preponderance of the evidence that the defendant sold a controlled substance on August 1, 2020.

           B. The Defendant Committed the State Crime of Criminal Possession of a
              Controlled Substance on August 7, 2020

                   1. Applicable Law

        Specification Two alleges that on August 7, 2020, the defendant committed a state crime,
Criminal Possession of a Controlled Substance in the Third Degree, in violation of New York
Penal Law § 220.16(01). To prove Specification Two, the Government must prove, by a
preponderance of the evidence, that the defendant: (i) knowingly and unlawfully possessed a
controlled substance, (ii) with the intent to sell the controlled substance. N.Y.P.L. § 220.16(01).

        A defendant’s intent to sell can be inferred from many factors, including the amount and
packaging of drugs, the presence of cash on the defendant, and a combination of both. For
example, in People v. Daley, the court held that a defendant’s intent to sell could be inferred from
the defendant’s “possession of 32 separate packets of cocaine, especially when coupled with his
possession of $941 in cash.” 721 N.Y.S.2d 873, 873 (App. Div. 2001) (citation omitted); see also,
e.g., People v. Bligen, 826 N.Y.S.2d 30, 30 (App. Div. 2006) (finding the recovery of $187 from
the defendant to be relevant the intent-to-sell element); People v. Kelly, 689 N.Y.S.2d 470, 472
(App. Div. 1999) (finding “ample evidence of intent to sell” based on “the number and packaging
of” the 34 vials of crack cocaine found on the defendant); People v. Wager, 679 N.Y.S.2d 578,
578 (App. Div. 1998) (finding intent to sell based on the fact that the defendant possessed 20
glassines of heroin); People v. Rivera, 576 N.Y.S.2d 364, 364 (App. Div. 1991) (“[e]vidence of
money found on the defendant’s person at the time of his arrest was probative of this intent” to
sell). Courts have often found that the presence of a large amount of individually packaged drugs
is “indicative of drug selling as opposed to drug use.” People v. Beverly, 592 N.Y.S.2d 375, 375
(App. Div. 1993); see also People v. Hicks, 754 N.Y.S.2d 648, 649 (App. Div. 2003) (affirming
the admission of testimony that the 14 glassine envelopes containing heroin that were recovered
from the defendant were “not consistent with personal use”).

                   2. Discussion

       The Government proved by a preponderance of the evidence that, on August 7, 2020, the
defendant possessed the 11 vials containing cocaine with an intent to sell the cocaine. Once again,
Officer Ramos Luna’s testimony, which is corroborated by other evidence, demonstrates that the
defendant possessed a substance containing cocaine with the intent to sell it.

       There is no dispute the defendant knowingly and unlawfully possessed a substance
containing cocaine. Officer Ramos Luna testified that, in a search incident to the defendant’s arrest
          Case 1:06-cr-00991-JSR Document 88 Filed 10/23/20 Page 7 of 7

                                                                                               Page 7


on August 7, 2020, Officer Ramos Luna seized from the defendant’s right pocket 11 purple plastic
vials. 6 Tr. 23. A NYPD lab examiner concluded that the plastic vials contained cocaine. GX 104.

         In addition, the packaging and number of the vials seized, along with the circumstances
surrounding the defendant’s arrest, demonstrate that the defendant possessed cocaine with an intent
to sell it. To begin, the vials were the same shape and size as the plastic vial that Officer Ramos
Luna seized from Ms. Rosario after Officer Ramos Luna observed the defendant sell the plastic
vial to Ms. Rosario. Tr. 23. Moreover, the number of plastic vials—here, 11—is “indicative of
drug selling as opposed to drug use.” Beverly, 592 N.Y.S.2d at 375; see also Hicks, 754 N.Y.S.2d
at 649 (14 glassine envelopes not consistent with personal use). This is especially true where, as
here, the defendant has not once tested positive for the presence of controlled substances, including
cocaine, in the 18 times he was tested by the Probation Office between 2018 and August 11, 2020.
GX 105. Finally, Officer Ramos Luna’s testimony that he and another officer seized $403 dollars
from the defendant at the time of his arrest, Tr. 23-25, further shows that the defendant possessed
the cocaine with an intent to sell it, see, e.g., Daley, 721 N.Y.S.2d at 873. Officer Ramos Luna
testified that he seized some of this money from the defendant’s hand and that the cash contained
mostly small bills, including 88 bills of $1, 15 bills of $5, five bills of $10, and seven bills of $20.
Tr. 23, 25. The defendant likely possessed these small bills and some of the money in his hand so
that he could easily engage in a narcotics sale without needing draw attention to himself by going
into his wallet or looking for change to complete the transaction.

         Based on the above, the Government has easily satisfied its burden of proving by a
preponderance of the evidence that the defendant possessed a controlled substance with the intent
to sell it on August 7, 2020.

III.   Conclusion

       For the foregoing reasons, the Government respectfully submits that it has proven by a
preponderance of the evidence that the defendant committed the violations of supervised release
charged in Specifications One and Two, and requests that the Court find that the defendant
committed those violations.
                                               Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney
                                                   Southern District of New York

                                               by: /s/ Rebecca T. Dell
                                                  Rebecca T. Dell / Nicholas Chiuchiolo
                                                  Assistant United States Attorneys
                                                  (212) 637-2198 / -1247
cc:    Sylvie Levine, Esq. (ECF)

6
    Even if the defendant were to argue that the arrest was unlawful, the Second Circuit has held
that “the exclusionary rule does not apply in revocation of federal supervised release proceedings.”
United States v. Hightower, 950 F.3d 33, 38 (2d. Cir. 2020).
